Exhibit 10.8

AMENDMENT NO. 1
to
EXCLUSIVE OPTION AGREEMENT

An Exclusive Option Agreement (“Agreement”), was made between Geovic, Ltd.
(“Geovic”), and William A. Buckovic (“WAB”), a U.S. citizen residing at 2153
Castlewood Court, Grand Junction, Colorado 81503 effective as of April 24, 2006
(the “Effective Date”). This Amendment No 1 is made to clarify the intentions
and agreements made by the parties as they relate to developments which occurred
after the Effective Date, and is made with respect to the following agreed
facts:

             A.     

As of December 1, 2006 Geovic completed a reverse takeover (“RTO”) transaction
pursuant to which Geovic became a wholly owned subsidiary of Geovic Mining Corp.
(“GMC”), a Delaware corporation identified as “Newco” in the Agreement, and each
share of Geovic common stock outstanding immediately before the RTO was
exchanged for two shares of GMC common stock;

  B.     

Geovic became a Cayman Islands corporation and a wholly owned subsidiary of GMC
as a result of the RTO.

  C.     

The rights and obligations of Geovic were undertaken and assumed by GMC under
the terms of the RTO;

  D.     

As a result of the RTO, the option of Geovic to acquire WAB’s shares of GC stock
may be exercised by delivery to WAB of the appropriate number of shares of GMC
common stock

NOW, THEREFORE, in consideration for the mutual covenants and agreements set
forth hereinafter, and other recognized and valuable consideration, the Parties
agree to amend the Agreement as follows:

     Articles 1.1 (a) and (b) shall be amended and replaced to provide as
follows:

     (a)   WAB grants to Geovic an exclusive and irrevocable option in which
Geovic may elect to exchange with WB 139,000 shares of the common stock of GMC
or such larger number of shares of GMC as shall have a market value not less
that US $149,500 for all GC shares held directly or beneficially by WAB as of
the date of exercise of the option, including GC shares to which he may become
entitled after the Effective Date through the date of exercise, commencing on
the Effective Date of this Agreement and ending on December 31, 2020 at 11:59
p.m. Mountain Standard Time.

     (b)   WAB represents and warrants that all GC shares held directly or
beneficially by WAB represent 0.5% of the shares outstanding in GC as of the
Effective Date, and that, subject to Article 2.3 of the Agreement, there are no
liens, claims or encumbrances on said shares.

     Article 1.2 shall be amended and replaced to provide as follows:

     Exercise of Option. Geovic shall have the right to exercise the option by
giving written notice to WAB at any time during the term herein; provided that
at the time of exercise WAB is entitled under applicable United States and
Canada Securities laws to sell sufficient GMC shares publicly to pay income or
other taxes imposed in connection with his disposition of GC stock. WAB shall
have the right at any time to demand Geovic to exercise the option contemplated
herein within 30 days, provided Geovic does not lose its right to designate
membership on the Board of Directors of GC upon the transfer of WAB’s GC stock
to Geovic, or this Agreement will terminate 30 days after WAB delivers in
writing notification of his request to Geovic to exercise the option.
Notwithstanding the foregoing, Geovic and WAB agree that the option will be
exercised no later than the commencement date of commercial production at GC’s
cobalt-nickel mining project.

1

--------------------------------------------------------------------------------



     Articles 2.1 and 2.3 shall be amended and replaced to provide as follows:

     Article 2.1 Conditions. WAB shall use good faith efforts to soon cause the
following conditions to be satisfied and sustained:

     (a)   WAB must own, retain and be capable of delivering to Geovic, free of
all liens and other encumbrances, all GC shares held directly or beneficially by
WAB; and

     (b)   Any and all claims resulting from any litigation relating to WAB’s GC
share ownership, other than in respect of any implied indebtedness, shall have
been or will be settled by WAB to the satisfaction of Geovic.

     Article 2.3 Rights & Obligations. WAB shall retain the voting rights of all
GC shares held directly or beneficially by WAB until such time as Geovic
exercises its purchase option. Geovic shall assume all implied indebtedness
regarding WAB’s 0.5% interest from incorporation of GC until the date that WAB’s
GC stock is transferred to Geovic. The 0.5% interest of WAB in GC represented by
the shares subject to this Amendment No. 1 shall not be subject to dilution, but
shall be subject to all other provisions that may be included in a possible
Shareholders Agreement between the GC shareholders. WAB agrees to become a party
to any such Shareholder Agreement to which Geovic is a party. During the term
hereof, Geovic shall be pay all GC capital increases on behalf of WAB, such that
WAB’s 5% interest in GC shall be maintained until the option is exercises or the
Agreement expires.

     Entire Agreement; No other changes or modifications. Except as set forth
above, all other terms and conditions of the Agreement shall remain in full
force and effect. The Agreement, together with Amendment No. 1, constitute the
entire agreement between the Parties with respect to subject matter hereof and
may not be amended, supplemented, or otherwise modified except by an instrument
in writing executed by authorized representatives of both Parties.

IN WITNESS WHEREOF the parties have duly executed this Agreement as of March __,
2010.

                                              

/s/ William A. Buckovic            
William A. Buckovic                                        
                 GEOVIC, LTD.
 
                                                                          
                 GEOVIC MINING CORP.

                                                                          
                By:  /s/ John E. Sherborne, Jr.           
                                                                          
                Name: John E. Sherborne, Jr.
                                                                          
                Title: Chief Executive Officer

2

--------------------------------------------------------------------------------